Detailed Office action
The communication dated 10/28/2019 has been entered and fully considered.
Claims 1-16 are canceled.  Claims 17-23 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
	The references of the parent case have been considered, however, if the applicant wishes them to be printed on the front of a future granted patent the applicant should file an IDS.
Priority
	The Examiner has treated the instant application as a continuation of the parent application.  However, there appears to be some new matter present in the claims.  It is not clear if the applicant intended for the instant application to be a Continuation in-part.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
As for claim 17, the applicant claims reducing the pH of the non-lignin components and polar aprotic solvent” and filtering the mixture of reduced pH non-lignin components and polar aprotic solvent wherein the organic acids will be retained by the filter forming isolated organic acids.  The applicant has support for the pH lowering and filtering limitation [instant spec pg. 4 par. 3].
It is not clear where support for “where a group consisting of sodium, potassium, calcium, sulfur, sulfates, sulfites, hydroxide, carbonate, bicarbonate, sugars, saccharides, polysaccharides, methanol, ethanol, and combinations thereof will permeate the filter” is.  The paragraph of the specification states that there will be a remaining solution that can be treated to separate sugars from water and inorganic ions.  This would suggest sugars, water, and inorganic materials present after filtration but the applicant does not appear to have full support for the whole list given.
Additionally, it is not clear if the filtration can occur with the solvent present; it appear that this filtration only occurs after vacuum distillation to remove the solvent [instant spec pg. 4 par. 3 sentence 2] “the solvent can be removed via vacuum distillation”. The solvent is not mentioned later in the paragraph [while the paragraph does mention a different solvent in sentence 4 this is referring to “secondary solvent extraction” for separating out sugars from the water and inorganic material].  Alternatively, it may be the person of ordinary skill in the art recognizes that the solvent has not been removed prior to pH decrease/filtering as this is what allows the organic acids to precipitate.  In either case clarification is requested from the applicant.

Claims 18-23 depend on claim 17 and are similarly rejected.

In claims 19 the applicant claims less than 1% inorganic content per weight of isolated organic acids.  There is no support for this limitation.  The less than 1% limitation was in regards to isolated lignin from the centrifuge [instant spec pg. 8 example 2 last line].
In claims 20 the applicant claims less than 1% non-organic content per weight of isolated organic acids.  There is no support for this limitation.  The less than 1% limitation was in regards to isolated lignin from the centrifuge [instant spec pg. 8 example 2 last line].  Further, non-organic is an incorrect term.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 17 line 8 the applicant says “the said”.
In claim 17 the applicant uses the term “mixture” to refer to both black liquor/polar aprotic solvent mixture and the non-lignin/aprotic solvent withdrawn from the centrifuge.  The applicant should call the second mixture something different (e.g. second mixture).
Claims 18-23 depend from claim 1 and are similarly rejected.

Claim 23 recites the limitation "said solvent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This should be “said polar aprotic solvent”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748